DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9, 14, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konta, et al. (US 2013/0187651). 
Regarding claims 1, 19 and 20, Konta discloses “at least one storage device storing executable instructions (Fig. 1, ref.# 66), andat least one processor (Fig. 1, ref.# 60) in communication with the at least one storage device, whenexecuting the executable instructions, causing the system to perform operations including:obtaining image data of a subject acquired by an imaging device (paragraph 0031: reference scan) ;determining one or more characteristics associated with a body part of thesubject from the image data, the one or more characteristics of the body part of thesubject including at least one of position information of the body part in the subject (paragraph 0147: position information) ,geometric morphology information of the body part, water content information, or fatcon
	Regarding claim 2, Konta discloses “wherein the imaging device includes a magnetic resonance(MR) scanner, and the image data is acquired by the imaging device via scanning thesubject according to a fast pulse sequence.” (paragraph 007: fast imaging with pulse sequence (paragraph 0058)
Regarding claim 3, Konta discloses “wherein the image data of the subject includes a scout imageassociated with the body part of the subject.” (paragraph 0078: scout image)
Regarding claim 4, Konta discloses “wherein the image data of the subject includes at least one ofan amplitude image, a phase image, or k-space data.” (paragraph 0157: image data with k-space data)
Regarding claim 6, Konta discloses “wherein the one or more individualized parameters include oneor more calibration parameters associated with a main magnetic field of the imaging device.” (paragraph 0218: calibration parameter associated with magnetic field)
Regarding claim 9, Konta discloses  “wherein the one or more individualized parameters include oneor more calibration parameters associated with a radiofrequency field of the imagingdevice.” (paragraph 0214: calibration associated with frequency of rf pulses)

Allowable Subject Matter
Claims 5, 7, 8, 10-13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yokosawa, et al. (US 2020/0008702)
Liu, e tal. (US 2014/0148685)
Rasche, et al. (US 2013/0252196)
Each of the above references teach the use of a scout image to calibrate a magnetic resonance system before taking the main diagnostic image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
August 12, 2021